Exhibit 99.1 UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK IN RE PFIZER INC. SHAREHOLDER DERIVATIVE LITIGATION No. 09-CV-7822 (JSR) ECF CASE NOTICE OF PENDENCY AND PROPOSED SETTLEMENT OF SHAREHOLDER DERIVATIVE LITIGATION TO:ALL PERSONS WHO OWN SHARES OF PFIZER INC. (“PFIZER” or the “COMPANY”) COMMON STOCK AS OF DECEMBER 2, 2 The purpose of this Notice is to inform you about: (i) the pendency of the above-captioned shareholder derivative lawsuit (the “Litigation”), which was brought by certain Pfizer shareholders on behalf of and for the benefit of Pfizer in the United States District Court for the Southern District of New York (the “Court”); (ii) a proposed settlement of the Litigation (the “Settlement”), subject to Court approval, as provided in a Stipulation and Agreement of Settlement (the “Stipulation”) that was filed with the Court and is available for review as indicated at paragraph 28 below; (iii) the hearing that the Court will hold on March 7, 2011 to determine whether to approve the Settlement and to consider Lead Counsel’s application for an award of attorneys’ fees and for reimbursement of litigation expenses incurred in the prosecution of the Litigation; and (iv) current shareholders’ rights with respect to the proposed Settlement and Lead Counsel’s application for attorneys’ fees and reimbursement of expenses.1 PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR RIGHTS WILL BE AFFECTED BY THIS LITIGATION. The Stipulation was entered into as of December 2, 2010, between and among: (1) the Court-appointed “Lead Plaintiffs,” Louisiana Sheriffs’ Pension and Relief Fund and Skandia Life Insurance Company Ltd.; (2) defendants Dennis A. Ausiello, Michael S. Brown, M. Anthony Burns, Robert N. Burt, W. Don Cornwell, William H. Gray III, Constance J. Horner, James M. Kilts, Jeffrey B. Kindler, George A. Lorch, Dana G. Mead, Suzanne Nora Johnson, William C. Steere, Jr., and Henry A. McKinnell (“Director Defendants”); (3) defendants Joseph M. Feczko, Douglas M. Lankler, Ian Read, and Frank D’Amelio (“Executive Defendants”, and together with 1 All capitalized terms not otherwise defined in this Notice shall have the meaning provided in the Stipulation. Director Defendants, “Individual Defendants”); and (4) nominal defendant Pfizer, subject to the approval of the Court pursuant to Rule 23.1 of the Federal Rules of Civil Procedure. Because this Litigation was brought as a derivative action on behalf of and for the benefit of Pfizer, the benefits from the Settlement will go to Pfizer.Individual Pfizer shareholders will not receive any direct payment from the Settlement. The following description of the Litigation and Settlement does not constitute findings of the Court.It is based on statements of the parties and should not be understood as an expression of any opinion of the Court as to the merits of any of the claims or defenses raised by any of the parties.The Court has not yet approved the Settlement. WHAT IS THE PURPOSE OF THIS NOTICE? 1.The purpose of this Notice is to explain the Litigation, the terms of the proposed Settlement, and how the proposed Settlement affects Pfizer shareholders’ legal rights. 2.In a derivative action, one or more people and/or entities who are current shareholders of a corporation sue on behalf of and for the benefit of the corporation, seeking to enforce the corporation’s legal rights. 3.As described more fully below, current shareholders, have the right to object to the proposed Settlement and the application by Lead Counsel for an award of attorneys’ fees and expenses. They have the right to appear and be heard at the Settlement Hearing, which will be held on March 7, 2011, at 4:00 p.m., before the Honorable Jed S. Rakoff, at the United States District Court for the Southern District of New York, 500 Pearl Street, New York, New York 10007.At the Settlement Hearing, the Court will determine: a.whether the Settlement should be approved; b.whether the Released Plaintiff Claims against Defendants and other Released Defendant Parties should be dismissed with prejudice as set forth in the Stipulation; and c.whether Lead Counsel’s request for an award of attorneys’ fees and reimbursement of litigation expenses should be approved by the Court. WHAT IS THIS CASE ABOUT?WHAT HAS HAPPENED SO FAR? 4.In September 2009, Pfizer entered into an agreement with the U.S. Department of Justice (“DOJ”) regarding investigations into Pfizer’s promotional practices for certain drugs, including allegations of unlawful promotion of Bextra, Zyvox, Geodon, and Lyrica, and allegations related to payments to healthcare providers involving these and nine other drugs. -2- 5.As part of the resolutions of these investigations by the DOJ, Pfizer paid a criminal fine, and a Pfizer subsidiary, Pharmacia & Upjohn Company, Inc., agreed to plead guilty to one count of violating the U.S. Food, Drug, and Cosmetic Act related to off-label promotion of Bextra. Pfizer also entered into a civil settlement in which it expressly denied the allegations of unlawful promotional conduct, with the exception of certain facts related to Zyvox, and denied the allegations of unlawful “kickbacks” to healthcare providers with respect to any drugs.In total Pfizer paid $2.3 billion in criminal fines and forfeitures and civil settlement payments. 6.Between September 10 and October 7, 2009, nine derivative action complaints were filed in the United States District Court for the Southern District of New York, alleging that, between including May 11, 2004 and September 2, 2009, the Individual Defendants breached their fiduciary duties (“Fiduciary Duty Claims”) in connection with the marketing and promotion of Pfizer drugs, including Bextra, Geodon, Lyrica and Zyvox and in connection with alleged improper payments to healthcare professionals, and alleging related violations of Section 14(a) of the Securities Exchange Act (the “Proxy Claims”). 7.On November 4, 2009, the Court consolidated these actions and appointed Bernstein Litowitz Berger & Grossmann LLP (“BLB&G”) as “Lead Counsel” in the Litigation. 8.On November 18, 2009, the plaintiffs filed a Consolidated, Amended and Verified Shareholder Derivative Complaint (the “Amended Complaint”). With respect to the Fiduciary Duty Claims, the Amended Complaint alleged generally that the Individual Defendants breached their fiduciary duties to Pfizer by, among other things, failing to respond appropriately to alleged “red flags” indicating that Pfizer employees were engaging in widespread unlawful drug marketing.The Amended Complaint alleged generally that the Individual Defendants’ disregard of, or failure to prevent or stop, alleged unlawful marketing practices contributed to the criminal fine and civil payments and put the Company at risk of disqualification from participation in federal government programs such as Medicare and Medicaid.The Amended Complaint demanded that certain board members and certain senior officers be held accountable to Pfizer, requesting that the Individual Defendants be ordered to pay damages to Pfizer and to implement changes in Pfizer’s corporate governance practices sufficient to prevent similar breaches of duty in the future. 9.With respect to the Proxy Claims, the Amended Complaint alleged that the board failed to make material disclosures regarding the government investigations and Pfizer’s drug marketing practices in the Company’s annual reports to shareholders, in violation of Section 14 of the Securities Exchange Act of 1934.The Amended Complaint demanded the invalidation of recent director elections and invalidation of certain compensation plans. 10.On December 16, 2009, the Individual Defendants moved to dismiss the Amended Complaint (the “Motion to Dismiss”).Following extensive briefing, on February 5, 2010, the Court heard oral argument on the Motion to Dismiss, and on March 17, 2010, the Court issued an Order dismissing the Proxy Claims while sustaining in material part the Fiduciary Duty Claims. -3- 11.The parties engaged in extensive discovery practice between March 31, 2010 and November 12, 2010, including discovery-related evidentiary hearings before the Court, the production by Defendants and various third parties of over 12 million pages of documents, the taking of over 30 fact depositions, the exchange of extensive interrogatories and requests for admission, the exchange of seven expert reports and deposing Defendants’ four experts. 12.On July 13, 2010, the Court issued a formal Opinion and Order supporting the Court’s March 17, 2010 dismissal of the Proxy Claims and unjust enrichment claim.Copies of the Amended Complaint and the Court’s July 13, 2010 Order are available for review at www.blbglaw.com/pfizer. 13.On October 22, 2010, the Individual Defendants served a motion for summary judgment seeking dismissal of all plaintiffs’ claims.On November 12, 2010, Plaintiffs served their opposition papers.On November 15, 2010, the parties entered into a Settlement Term Sheet setting forth the principal terms of the proposed Settlement. 14.The parties entered into the formal Stipulation on December 2, 2010 and on December 14, 2010, the Court preliminarily approved the Settlement, directed that this Notice be attached as an exhibit to a Form 8-K filed with the United States Securities and Exchange Commission and be posted, along with a copy of the Stipulation, on Pfizer’s corporate website and on Lead Counsel’s firm website, and scheduled the Settlement Hearing to consider whether to grant final approval to the Settlement. 15.Based on their review of the evidence in this case, Lead Plaintiffs and Lead Counsel believe that they have a well informed basis upon which to assess the risks and potential rewards of continued litigation.Lead Plaintiffs and Lead Counsel believe that the evidence supports their claims on behalf of Pfizer.Nevertheless, Lead Plaintiffs recognized that the legal standard applicable to these claims creates uncertainty that Plaintiffs would be able to prevail summary judgment and at trial.Defendants have put forth significant legal and factual defenses to the claims.Lead Plaintiffs and Lead Counsel concluded that the terms of the proposed settlement, discussed below, are directly responsive to the concerns they raised in this litigation and could not have been achieved without the extensive discovery record developed in the case. 16.The Individual Defendants have denied and continue to deny each and all of the claims and contentions of wrongdoing alleged by Plaintiffs herein.The Individual Defendants have denied and continue to deny that they violated any duties to Pfizer in this Litigation and have asserted that they acted at all times in good faith and consistent with their fiduciary duties to Pfizer and its shareholders.Defendants have nonetheless concluded that it is desirable to settle this Litigation in the manner and upon the terms set forth in the Settlement. WHAT ARE THE TERMS OF THE SETTLEMENT? 17.As consideration for the Settlement, Defendants agree to create and effectuate the following corporate governance measures: -4- Creation of Regulatory Committee and Additional Corporate Governance Changes.Pfizer shall establish and operate a new Regulatory and Compliance Committee of the Pfizer Board of Directors (the “Regulatory Committee”) that will exist for a term of at least five years.As explained below, the Committee’s activities will be supported by a dedicated fund of $75 million, minus any amounts awarded to Plaintiffs’ Counsel as attorneys’ fees and expenses.The new Regulatory Committee’s specific mandate and composition are set forth in detail in Exhibit A attached to this Notice, which also describes various other changes to Pfizer’s corporate governance and compliance activities. In summary, the new Regulatory Committee will have a mandate to oversee and monitor Pfizer’s compliance and marketing practices.The Regulatory Committee will also have authority to take appropriate actions, including the authority to retain outside experts and counsel to assist it in performing its activities. The Regulatory Committee will meet at least quarterly and must provide a full report to the Board at least annually.The Committee is also required to prepare and sign a yearly overview of its activities for inclusion in Pfizer’s Annual Report (or Proxy Statement). The settlement also provides for the establishment of an Ombudsman Program, as well as a review of the Company’s compensation programs applicable to sales and marketing personnel, and the consideration of a “clawback” of incentive compensation for Pfizer employees who are involved in any unlawful marketing, or who have direct oversight of employees who engage in any such conduct. Funding of Regulatory Committee.No later than thirty (30) calendar days after the date of entry of the Court’s Judgment granting final approval to the Settlement, the Individual Defendants’ Insurers shall pay a total of $75 million into an escrow account under thecontrol of Pfizer.If the Settlement is approved, that amount less any attorneys’ fees and litigation expenses awarded by the Court shall be subject to the exclusive control of the Regulatory Committee for funding its activities for its initial five (5) year term (the “Regulatory Committee Fund”). If the Regulatory Committee Fund is exhausted during the initial five (5) year term, funding as requested by the Regulatory Committee shall be provided by Pfizer. Should there be a balance in the Regulatory Committee Fund at the end of the initial five (5) year term, such balance shall revert to the Insurers. Implementation of Recent Compliance Enhancements.Pfizer and the Individual Defendants agree and acknowledge that Pfizer has taken into account the existence and prosecution of this Litigation in making certain enhancements to its compliance programs during the pendency of this Litigation.A description of enhancements to Pfizer’s compliance programs implemented, at least in part as a result of this Litigation are identified in Exhibit B attached to this Notice. WHAT ARE THE LEAD PLAINTIFFS’ REASONS FOR THE SETTLEMENT? 18.As discussed above, Lead Plaintiffs and Lead Counsel believe that the claims asserted against the Individual Defendants have merit.Lead Plaintiffs and Lead Counsel -5- recognize, however, the risk that the Court would have adopted Defendants’ view of the applicable legal standard or of the underlying evidence, and could grant Defendants’ motion for summary judgment.If the Court or a jury after trial determined, after reviewing the evidence, that the Director Defendants did not act in bad faith, the claims at issue against those Defendants could be denied and no recovery or benefit for Pfizer would be achieved.Lead Plaintiffs and Lead Counselalso considered the expense and length of continued proceedings necessary to pursue their claims against the Defendants through trial, as well as the uncertainty of appeals. 19.In this regard, Lead Plaintiffs and Lead Counsel also considered the possibility that even if a jury or Court found after trial that any or all of the Defendants had breached their fiduciary duties, the amount of any monetary award for the benefit of Pfizer could be limited by the doctrine of proportionate fault, which could substantially reduce the amount of any recovery.In addition, Lead Plaintiffs and Lead Counsel considered the possibility that a jury or Court may not be able to order the specific relief achieved in the settlement, including the creation of a new Regulatory Committee with a detailed mandate to oversee Pfizer’s marketing practices.Finally, even if the Court found material factual disputes warranting trial, a jury could rule in favor of Defendants, resulting in no recovery or benefit to Pfizer. 20.In light of the significant corporate governance measures created by the Settlement, Lead Plaintiffs and Lead Counsel believe that the proposed Settlement is fair, reasonable, adequate, and in the best interests of Pfizer.The Settlement provides substantial immediate benefits to Pfizer without the risk that continued litigation could result in obtaining similar or lesser relief for Pfizer after continued extensive and expensive litigation, including trial and the appeals that were likely to follow.In particular, the creation of the Regulatory Committee is expected to enhance the Pfizer Board’s oversight of marketing matters, significantly addressing the risk of any future legal violations. 21.The Individual Defendants have denied the claims asserted against them and disclaim any liability or damages or having engaged in any wrongdoing or violation of law of any kind whatsoever.Accordingly, the Settlement may not be construed as an admission of the Individual Defendants’ wrongdoing, nor construed or deemed to be evidence of or an admission or concession on the part of any Individual Defendant with respect to the merits of any claim, nor of any infirmity in the defenses that the Individual Defendants have, or could have, asserted in this Litigation.Likewise, the Settlement shall in no event be construed or deemed to be evidence of or an admission or concession on the part of any Plaintiff of any infirmity in the claims that Plaintiffs have, or could have, asserted. WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENT? 22.If there were no Settlement, the case against the Defendants would continue.As discussed above, Lead Plaintiffs and Defendants have sharply diverging views of the factual merits of the case and the applicable legal standard.Under the applicable rules, the Court would determine whether, in light of the legal standard that applies to the Defendants’ conduct, there are material factual disputes that should be decided by a jury or Court.Lead Plaintiffs and Lead -6- Counsel recognize that the Court could adopt the Defendants’ view of the applicable legal standard or otherwise decide that the discovered facts are insufficient to impose liability as a matter of law. 23.If, however, the Court were to agree with Lead Plaintiffs and Lead Counsel that summary judgment is improper, then the case would proceed to trial.Barring a pretrial settlement approved by the Court, the trial would take place in the Spring of 2011.If Lead Plaintiffs prevailed in their entirety at trial, the Defendants could be ordered to pay damages in an undetermined amount, which potentially could be hundreds of millions of dollars.If Defendants prevailed at trial, there would be no recovery or benefit for Pfizer.In all events, since this is a derivative lawsuit, any monetary award would be paid to Pfizer itself, and not its shareholders or for a specific use, such as dedicated funding for the Regulatory Committee.In addition, following a trial, lengthy appeals by the losing party would be likely. WHAT CLAIMS WILL THE SETTLEMENT RELEASE? 24.If the Settlement is approved, the Court will enter a judgment (the “Judgment”).Pursuant to the Judgment, the following releases will occur upon the Effective Date of the Settlement. Release of Claims by Plaintiffs and Pfizer: Upon the Effective Date, Pfizer, Plaintiffs, and each and every Pfizer shareholder, on behalf of themselves, their heirs, executors, administrators, predecessors, successors and assigns,shall be deemed by operation of law to have fully, finally and forever released, waived, discharged and dismissed each and every Released Plaintiff Claim against the Released Defendant Parties, and shall forever be enjoined from prosecuting any or all Released Plaintiff Claims against any and all Released Defendant Parties. “Released Plaintiff Claims” means any and all claims, demands, rights, actions, potential actions, causes of action, liabilities, damages, losses, obligations, judgments, duties, suits, agreements, costs, expenses, debts, interest, penalties, sanctions, fees, attorneys’ fees, judgments, decrees, matters, issues, and controversies of any kind, nature or description whatsoever, whether based on federal, state, local, statutory or common law or any other law, rule or regulation, whether fixed or contingent, accrued or un-accrued, liquidated or un-liquidated, at law or in equity, matured or un-matured, disclosed or un-disclosed, apparent or un-apparent, including known claims and Unknown Claims (as defined below), which were or could have been alleged or asserted in this Litigation by Plaintiffs or any other Pfizer shareholder derivatively on behalf of Pfizer or by Pfizer directly against any Released Defendant Party, directly or indirectly relating to or arising out of any of the allegations, facts, events, transactions, acts, occurrences, conduct, practices, or any other matters, or any series thereof, alleged or asserted in the Litigation, including, without limitation, any matters directly or indirectly relating to any of the allegations concerning off-label marketing and promotion, unlawful kick-backs, or the subjects of the governmental investigations concerning and leading to the Corporate Integrity Agreement dated October 24, 2002, the -7- Corporate Integrity Agreement dated May11, 2004, the Deferred Prosecution Agreement dated April2, 2007, the Corporate Integrity Agreement dated August31, 2009, and/or the Bextra Related Information filed on September2, 2009 in the action United States v. Pharmacia & Upjohn Co., Inc., 09-cr-10258.Released Plaintiff Claims do not include any claims relating to the enforcement of this Settlement. “Released Defendant Parties” means Pfizer, any current or former officer or director of Pfizer (including the Individual Defendants), and their respective estates, heirs, beneficiaries, administrators, successors, assigns, agents and counsel. Release of Claims by Defendants:Upon the Effective date, each of the Defendants and the other Released Defendant Parties (as defined above), on behalf of themselves, their heirs, executors, administrators, predecessors, successors and assigns, shall be deemed by operation of law to have fully, finally and forever released, waived, discharged and dismissed each and every of the Released Defendant Claims against the Released Plaintiff Parties, and shall forever be enjoined from prosecuting any or all of the Released Defendant Claims against any and all Released Plaintiff Parties. “Released Defendant Claims” mean any and all claims, demands, rights, actions, potential actions, causes of action, liabilities, damages, losses, obligations, judgments, duties, suits, agreements, costs, expenses, debts, interest, penalties, sanctions, fees, attorneys’ fees, judgments, decrees, matters, issues, and controversies of any kind, nature or description whatsoever, whether based on federal, state, local, statutory or common law or any other law, rule or regulation, whether fixed or contingent, accrued or un-accrued, liquidated or un-liquidated, at law or in equity, matured or un-matured, disclosed or un-disclosed, apparent or un-apparent, including known claims and Unknown Claims (as defined below), which were or could have been alleged or asserted in this Litigation by any of the Released Defendant Parties against any of the Released Plaintiff Parties, directly or indirectly relating to or arising out of the institution, prosecution or settlement of the Litigation.Released Defendant Claims do not include any claims relating to the enforcement of this Settlement. “Released Plaintiff Parties” means Plaintiffs and all other Pfizer shareholders, any current or former officer or director of any of the Plaintiffs or any other Pfizer shareholder, and their respective estates, heirs, beneficiaries, administrators, successors, assigns, agents and counsel. “Unknown Claims” means any and all Released Plaintiff Claims that Pfizer, Plaintiffs or any other Pfizer shareholder does not know or suspect to exist in his, her or its favor at the time of the release of the Released Defendant Parties, and any Released Defendant Claims that any Defendant of any other Released Defendant Party does not know or suspect to exist in his, her or its favor at the time of the release of the Released Plaintiff Parties, which if known by him, her or it might have affected his, her or its decision(s) with respect to the Settlement.With respect to any and all Released Plaintiff Claims and Released Defendant Claims, the Settling Parties stipulate and agree that upon the Effective Date, Plaintiffs, Pfizer and each of the Individual Defendants shall expressly waive, and each other Pfizer shareholder and each other Released Defendant Party shall be deemed to have waived, and by operation of the -8- Judgment shall have expressly waived, any and all provisions, rights and benefits conferred by Cal. Civ. Code §1542, which provides: A general release does not extend to claims which the creditor does not know or suspect to exist in his or her favor at the time of executing the release, which if known by him or her must have materially affected his or her settlement with the debtor. Plaintiffs, Pfizer and each of the Individual Defendants acknowledge, and each other Pfizer shareholder and each other Released Defendant Party by operation of law shall be deemed to have acknowledged, that the inclusion of “Unknown Claims” in the definition of Released Plaintiff Claims and Released Defendant Claims was separately bargained for and was a key element of the Settlement. 25.If the Settlement is approved and the Effective Date occurs, since Pfizer will have released the Released Plaintiff Claims described above that it could have asserted against any of the other Released Defendant Parties, no Pfizer shareholder will be able to bring another action asserting those claims against those persons on behalf of the Company. HOW WILL THE ATTORNEYS BE PAID? 26.Plaintiffs’ Counsel have not received any payment for their services in pursuing the claims against Defendants in the Litigation, nor have Plaintiffs’ Counsel been reimbursed for their out-of-pocket expenses.Plaintiffs’ Counsel invested their own resources for pursuing the case on a contingency basis, meaning they would only recover their expenses and be compensated for their time if they created benefits through the Litigation.Plaintiffs’ Counsel’s collective time invested in prosecuting this case through December 2, 2010 represented approximately $16 million based on standard hourly rates.Plaintiffs’ Counsel expect to commit significant additional time and expense in connection with this case through the effectuation of the settlement, if approved.In light of the risks undertaken in pursuing the action on a contingency basis and the benefits created for Pfizer through this litigation, Lead Counsel intends to apply to the Court for an award of attorneys’ fees of $22 million, to be paid from the $75 million paid into escrow by the Insurers.Lead Counsel also intends to apply for the reimbursement of expenses incurred in connection with the prosecution of the Litigation to be paid from the $75 million fund in an amount not to exceed $1.9 million.Such expenses include payments made to experts and consultants, court reporter services, and document copying and processing services, among other things.The Court will determine the amount of any fee and expense award. WHEN AND WHERE WILL THE COURT RULE ONAPPROVAL OF THE SETTLEMENT?
